Case 0:19-cv-61069-WPD Document 14 Entered on FLSD Docket 06/21/2019 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               Case No. 0:19-61069-Civ-Dimitrouleas

  MARK W. LILLY and SIMPLIFY BIZ, INC.,

         Plaintiffs,

  vs.

  SANTANDER CONSUMER USA INC. d/b/a
  CHRYSLER CAPITAL,

         Defendant.


                         NOTICE OF STRIKING DOCKET ENTRY 12

         Plaintiffs, MARK W. LILLY and SIMPLIFY BIZ, INC., by and through undersigned

  counsel, hereby strikes D.E. 12 from the record in the above-styled lawsuit.

  Dated: June 20, 2019

                                                   Respectfully submitted,

                                                   MORGAN & MORGAN, P.A.
                                                   Business Trial Group
                                                   703 Waterford Way, Suite 1050
                                                   Miami, Florida 33126-4678
                                                   Tel: (305) 929-1922
                                                   Fax: (305) 929-1941

                                                   /s/ David Tamaroff
                                                   David F. Tamaroff, Esq.
                                                   Florida Bar No. 92084
                                                   dtamaroff@forthepeople.com
                                                   Aiman Farooq, Esq.
                                                   Florida Bar No. 106351
                                                   afarooq@forthepeople.com
                                                   Attorneys for Simplify Biz, Inc.
